162 Ga. App. 473 (1982)
291 S.E.2d 778
JORDAN
v.
HODGES.
63656.
Court of Appeals of Georgia.
Decided May 27, 1982.
J. Laddie Boatright, for appellant.
C. Deen Strickland, District Attorney, Richard E. Currie, Assistant District Attorney, Michael J. Bowers, Attorney General, John C. Walden, Senior Assistant Attorney General, for appellee.
SHULMAN, Presiding Judge.
This appeal is from an order holding appellant-attorney in contempt for abandoning two clients' criminal cases.
1. On the date set for appellant to show cause why he should not be held in contempt, he filed a motion to recuse the trial judge. The trial judge ruled the motion untimely and refused to consider it.
In Hunnicutt v. Hunnicutt, 248 Ga. 516, 518 (283 SE2d 891), the Supreme Court held that a motion to recuse and its accompanying affidavit should "`satisfy at least two time requirements: It should (1) show that it was filed promptly and without delay, at the first opportunity after the affiant learned of the grounds for disqualification, and (2) it should be filed sufficiently in advance of trial so as to allow time for the designation of another judge to . . . preside at trial if the presiding judge is found to be disqualified, so as not to delay trial. [Cit.]'" Appellant's motion satisfied neither requirement. It is clear from the body of the motion and the colloquy between appellant and the court that there were no facts contained in the motion or the affidavit which had not been known to appellant since before the issuance of the show cause order pursuant to which he was in court. And, obviously, a motion filed the day of a hearing is not sufficiently in advance thereof so as to permit the appointment of another judge. Under those circumstances, we find no error in the trial court's refusal to consider appellant's motion to recuse.
2. Appellant's second enumeration is meritorious. The order holding appellant in contempt is insufficient because it does not set forth the findings of fact and conclusions of law required in such an order. See Brown v. Hames, 131 Ga. App. 148 (205 SE2d 716). We must, therefore, reverse the judgment and remand this case for the *474 entry of a new order including the appropriate findings and conclusions.
Judgment reversed. Quillian, C. J., and Carley, J., concur.